      Case 4:21-cv-00581 Document 11-2 Filed on 05/28/21 in TXSD Page 1 of 3



                            THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


DISH NETWORK L.L.C.,                           §
                                               §     CIVIL ACTION NO. 4:21-CV-00581
               Plaintiff,                      §
                                               §
vs.                                            §
                                               §
BASSAM ELAHMAD, a/k/a Bassem El                §
Ahmad and d/b/a Elahmad.com,                   §
                                               §
               Defendant.                      §
                                               §

                     EXHIBIT NO. 2 TO FIRST AMENDED COMPLAINT

        Examples of copyrighted works that aired on the Protected Channels and do not have

registrations with the United States Copyright Office:

                Title of Work                                  Protected Channel
         Last Hour                                            Al Arabiya
         Panorama                                             Al Arabiya
         Special Interviews                                   Al Arabiya
         Sports News                                          Al Arabiya
         El Hayah el Yom                                      Al Hayah 1
         Behind The News Program, all episodes on or prior Al Jazeera Arabic News
         to July 31, 2020
         Today’s Harvest, all episodes on or prior to July    Al Jazeera Arabic News
         31, 2020
         Hona Al Asema, all episodes from June 20, 2018       CBC
         to present
         Rahim, all episodes from June 20, 2018 to present    CBC Drama
         Interviews                                           Future TV
         Arabwood                                             LBC
         Lahon w Bass                                         LBCI / LDC
         Take Me Out                                          LBCI / LDC
         Thawani                                              LBCI / LDC
Case 4:21-cv-00581 Document 11-2 Filed on 05/28/21 in TXSD Page 2 of 3




   Aahd Aldam, all episodes on or prior to September    MBC1
   23, 2020
   Al Meerath, all episodes on or prior to September    MBC1
   23, 2020
   Aldeeva, all episodes on or prior to September 23,   MBC1
   2020
   Aldheeb Fel Gleeb, all episodes on or prior to       MBC1
   September 23, 2020
   Amr Ikhla’a, all episodes on or prior to September   MBC1
   23, 2020
   Doumouaa Farah, all episodes on or prior to          MBC1
   September 23, 2020
   Driven, all episodes on or prior to September 23,    MBC1
   2020
   Etr Al Rouh, all episodes on or prior to September   MBC1
   23, 2020
   Fee Kol Osbouaa Yawm Jomoaa, all episodes on         MBC1
   or prior to September 23, 2020
   Hamsa, all episodes on or prior to September 23,     MBC1
   2020
   Hit Al Mawsim, all episodes on or prior to           MBC1
   September 23, 2020
   Kan Fi Kol Zaman, all episodes on or prior to        MBC1
   September 23, 2020
   Laffet Al Mamlakah, all episodes on or prior to      MBC1
   September 23, 2020
   Ma Fiyi, all episodes on or prior to September 23,   MBC1
   2020
   Mamlakat Eblees, all episodes on or prior to         MBC1
   September 23, 2020
   Mumg, all episodes on or prior to September 23,      MBC1
   2020
   Om Algalayed, all episodes on or prior to            MBC1
   September 23, 2020
   Ostaz Wa Ra’ees Qesm, all episodes on or prior to    MBC1
   September 23, 2020



                                           2
Case 4:21-cv-00581 Document 11-2 Filed on 05/28/21 in TXSD Page 3 of 3




   Rayah Al Madam, all episodes on or prior to           MBC1
   September 23, 2020
   Rehla Lel Jaheem, all episodes on or prior to         MBC1
   September 23, 2020
   Takhareef, all episodes on or prior to September      MBC1
   23, 2020
   Top Chef, all episodes on or prior to September 23, MBC1
   2020
   Waleedee Al Aziz, all episodes on or prior to         MBC1
   September 23, 2020
   I-Tech, all episodes on or prior to September 23,     MBC3 / MBC Kids
   2020
   Sawa Fe, all episodes on or prior to September 23,    MBC3 / MBC Kids
   2020
   Telescope, all episodes on or prior to September      MBC3 / MBC Kids
   23, 2020
   Abu Al Banat, all episodes on or prior to             MBC Drama
   September 23, 2020
   Banat Al Shams, all episodes on or prior to           MBC Drama
   September 23, 2020
   Saherat Al Janoub, all episodes on or prior to        MBC Drama
   September 23, 2020
   Alloaaba, all episodes on or prior to September 23,   MBC Masr
   2020
   Barnamej al Heekaya, all episodes on or prior to      MBC Masr
   September 23, 2020
   Keid El Hamawat                                       Melody Drama
   Bel Hagm El A’ely                                     Melody Drama
   El Haram                                              Melody Classic
   Saah Masreya                                          Rotana America




                                           3
